DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 9/1/2021 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-3, 5-16, 18-22 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-3, 5-16, and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10296955. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate presently filed claims 1-20.
Allowable Subject Matter
Claims 1-3, 5-16, and 18-22 are found to be allowable over the prior art. While the prior art discloses search interfaces that return product search results applying seller qualification criterion filtering, the prior art does not disclose or render obvious a search results interface where it is determined that each of a plurality of sellers offer at least two of the filtered products, and generating a search result listing displaying a single prominently displayed product for each of the plurality of sellers, the single prominently featured item being a different artisan product for each of the plurality of sellers.  The Examiner further notes that, with regard to the term “artisan”, the term should not be considered non-functional.  As set forth in the specification, artisan products are non-fungible products (that may be individually crafted or tailored specific customers – paragraph 8).  Due to the nature of such products, relevancy formulas in search engines have ranked artisan-sold product listings lower in search results.  Accordingly, there is a functional difference between the listings of normal fungible products and the listings of artisan (non-fungible) products in that they function differently within search interfaces—the environment set forth in the claims.  Therefore, the term “artisan” should, and is, given patentable weight.
Additionally, while there is an abstract concept set forth as part of the claims (the determination and presentation of artisan items for sale), the claimed concept amounts to significantly more than such a concept, as the salient inventive concept set forth by the claims is that of the presentation of search results in an improved interface that solves the existing problem of e-commerce search interfaces comingling regular and artisan products.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Shopo - A Marketplace for Everything With AnIndian Heart [Handicraft eCommerce]” (PTO-892 Reference U) describes an online marketplace for selling handcrafted goods.
“Handmade Online: The Crafting of Commerce, Aesthetics and Community on Etsy.com.” (PTO-892 Reference V) describes the practices and operation of an online marketplace for selling handmade goods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MICHAEL MISIASZEK/           Primary Examiner, Art Unit 3625